Citation Nr: 0630864	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-21-290A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES


1.  Entitlement to an increased evaluation for asthma, 
current rated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD), rated as 
noncompensable from September 13, 2003 to March 15, 2005; 10 
percent disabling from March 16, 2005 to March 23, 2006; and 
noncompensable from March 24, 2006.  

REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from July 1987 to October 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO granted service 
connection for asthma and GERD both rated as noncompensably 
disabling.  The veteran appealed the decision.

2.  In a May 2006 rating decision, the RO assigned a 30 
percent evaluation for asthma, effective September 13, 2003.  
The veteran's service-connected GERD was assigned a 10 
percent evaluation from March 16, 2005 and a noncompensable 
evaluation from March 24, 2006.  

3.  In August 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that she wished to withdraw both issues.


CONCLUSION OF LAW

Because the veteran has withdrawn her appeals relating to the 
issues of increased ratings for asthma and GERD, the Board 
does not have jurisdiction to consider the claim.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it must be 
dismissed.

In a statement received by the Board on August 16, 2006, the 
veteran indicated that she wished to discontinue her appeal.  
This statement constitutes a written withdrawal of the 
substantive appeal with regard to both matters.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


ORDER

The appeal is dismissed.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


